Citation Nr: 0024368	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-09 686	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of stress 
fractures of the ankles.  

2. Entitlement to service connection for a major depressive 
disorder, with somatic complaints.  

3. Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a December 1995 rating 
decision, in which the RO denied the veteran's claim for 
service connection for residuals of stress fractures of the 
ankles, and determined that new and material evidence had not 
been submitted to reopen the veteran's claims for service 
connection for a major depressive disorder with somatic 
complaints, as well as service connection for headaches.  The 
veteran filed an NOD that same month, and the RO issued an 
SOC in January 1996.  The veteran filed a substantive appeal 
in February 1996.  A supplemental statement of the case 
(SSOC) was issued in January 1997.  In April 1997, the 
veteran testified before a Hearing Officer at the VARO in 
Pittsburgh.  An SSOC was issued in September 1997.  
Thereafter, the veteran's appeal came before the Board, which 
in a March 1999 decision, reopened and remanded the issue of 
service connection for a major depressive disorder, along 
with remanding the issues pertaining to residuals of stress 
fractures of the ankles, as well as headaches.  An SSOC was 
issued in April 2000.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints or findings of stress fractures of the right or 
left ankle, or a depressive disorder.  

3. Post-service medical evidence does not reflect a medical 
opinion of record relating any current bilateral ankle 
disorder to service.  

4. On VA examination in August 1996, the examiner reported 
that the veteran's somatization disorder did precede 
military experience, that it was worsened by military 
service, but that this was a time-limited and temporary 
aggravation of a chronic problem, and that, after 
discharge, the veteran's disorder reverted back to the 
state in which it had existed prior to military service, 
and subsequently progressed based upon the life 
circumstances she faced after military service.  

5. The veteran's depressive disorder pre-existed her entry 
into active service, and the underlying condition did not 
permanently increase in severity during service.  

6. The veteran's assertion that she currently suffers from 
residuals of stress fractures of the ankles, and that they 
had their onset during service, is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  

7. Service connection for headaches was denied in an October 
1985 rating decision; the veteran did not appeal that 
decision and, under the law, it became final.  

8. The evidence introduced into the record since the October 
1985, rating decision which denied service connection for 
headaches, is cumulative of evidence previously considered 
or does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for residuals of stress fractures of 
the ankles.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a major depressive disorder, either 
on a direct basis or by aggravation.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3. The evidence submitted since the previous final decision 
denying service connection for headaches is not new and 
material, and the veteran's claim may not be not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals 
that, in August 1984, she was medically examined for purposes 
of enlistment in the U.S. Army.  In a Report of Medical 
History, she noted past problems with depression and/or 
excessive worry.  In addition, the Army received a statement 
from Robert Kisner, M.D., dated in August 1984, which noted 
that the veteran experienced d abdominal pain from time to 
time, which appeared to be secondary to anxiety and stress.  
In a Report of Medical Examination, the letter from Dr. 
Kisner was noted, and the veteran was found qualified for 
active service.  

In October 1984, during the course of the veteran's active 
service, she was medically treated following complaints of 
swollen ankles.  The examiner's assessment was tenosynovitis, 
and "rule out" inflammatory infection.  In November 1984, 
the veteran was again examined for bilateral ankle pain and 
swelling.  The assessment was probable stress fracture.  She 
underwent further examination that same month.  A 
radiographic study of her ankles was negative for fracture.  
The examiner's assessment was edema, secondary to stress.  
The treatment plan called for the wearing of sneakers, a 
limited-duty profile for 14 days, and drug therapy.  In 
February 1985, the veteran was noted to suffer from bilateral 
ankle pain.  The examiner's assessment was weak ankles 
bilaterally.  In April 1985, the veteran was treated for 
chest pain and abdominal cramping.  The examiner's assessment 
was anxiety.  That same month, the veteran was noted to 
suffer from tension headaches.  

Thereafter, in May 1985, the veteran underwent medical 
examination for separation from service.  In a Report of 
Medical History, she noted that she had suffered in the past, 
or was currently suffering, from depression, excessive worry, 
nervous trouble, frequent indigestion, pounding heart, chest 
pain, shortness of breath, swollen joints, and dizziness, in 
addition to frequent and painful headaches.  In an additional 
written statement, the veteran noted that she had suffered 
from stress fractures in service, and had also suffered from 
headaches for 31/2 months.  She indicated that her pain was 
especially worse when she was worried or became upset.  An 
examination report, that same month, noted that the veteran 
was cleared for separation and that her symptoms would 
probably resolve when her stresses and depression decreased.  
The veteran was further diagnosed as suffering from a mixed 
personality disorder.  In a Report of Medical Examination, 
the veteran was noted to suffer from a personality disorder, 
as well as multiple somatic complaints.  No other clinical 
findings were reported.  

In June 1985, the veteran submitted to the RO a VA Form 21-
526e, in which she filed claims for service connection for 
headaches, a mental disorder, and stomach cramps.  In an 
October 1985 rating decision, the veteran's claims were 
denied.  

Thereafter, in July 1995, the veteran submitted a VA Form 21-
4138 (Statement in Support of Claim) to the RO, in which she 
reported that she had suffered from severe stress fractures 
in the military, and that perhaps the fractures were the 
cause of problems she was currently having with her legs and 
ankles.  Furthermore, she reported that she had been 
misdiagnosed in service with a personality disorder, and that 
she had actually been suffering from clinical depression.  

In August 1995, the veteran sought to reopen her claims for 
for service connection for depression/mental disorder and 
headaches, and also filed a claim for for service connection 
for residuals of stress fractures of the ankles. 

The veteran also submitted a statement from Charles Hefflin, 
M.D., dated in May 1995.  Dr. Hefflin noted that the veteran 
was disabled due to depression, and that she was currently on 
anti-depressant medication.  The RO also received a medical 
report from Robert Lanz, M.D., dated in March 1995.  In the 
report, Dr. Lanz noted that the veteran suffered from major 
depression.  

Thereafter, in September 1995, the RO received additional 
medical evidence in support of the veteran's claim.  A 
medical report from Dr. Hefflin, dated in September 1995, 
noted that the veteran had first been seen by him in January 
1995, and had complained of headaches for the past ten years, 
and problems with depression.  His diagnosis was major 
depression, chronic headaches, anxiety, and chronic leg pain.  
Additional medical records from Dr. Hefflin, dated from 
January to June 1995, reflected a CT (computed tomography) 
scan of the veteran's brain, which was normal; as well as a 
bone scan, which was also normal.  

In November 1995, the RO received a medical report from Nancy 
Perelman, Ph.D., of a local Vet Center, dated that same 
month.  Dr. Perelman noted the veteran's service medical 
history, and reported that, in her opinion, the veteran 
suffered from recurrent major depression which had gone 
untreated for over ten years.  She noted that treatment at 
the Vet Center focused on relieving the depression, and on 
building confidence and self-esteem.  

In December 1995, the RO received a personal statement from 
the veteran in which she described being sexually assaulted 
and harassed in service, and stated that she also had 
suffered from a phobia of roaches.  In addition, she 
described how difficult her period of service had been, 
emotionally.  In February 1996, the veteran submitted to the 
RO a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in January 1996.  In particular, she again contended that she 
had been misdiagnosed with a personality disorder in service, 
and that she had actually been suffering from depression.  

In July 1996, the veteran submitted a copy of a letter and an 
envelope, the latter postmarked in December 1984, which she 
identified as a letter to her from her drill sergeant.  The 
writer described feelings of love for the veteran, a desire 
to be "special" to her, and a request that, if she did not 
desire a relationship with the writer, that she just say so.  
In an accompanying statement, the veteran stated that she was 
continuously harassed, which added to her stress and anxiety.  

In August 1996, the veteran was medically examined for VA 
purposes.  She described her various experiences in service, 
which she contended had resulted in psychiatric and physical 
disorders.  The veteran also reported that she had suffered 
from depression since her separation from service.  The 
examiner noted that the veteran had experienced problems with 
headaches, anxiety, stomach aches, and depression prior to 
service, for which she was treated with Librax.  In addition, 
the veteran suffered from what was diagnosed at that time as 
PMS (i.e., pre-menstrual syndrome).  

Following a clinical evaluation, the examiner's diagnosis was 
Axis I: Major depressive disorder, recurrent, moderate to 
severe; Somatization disorder, recurrent, moderate in 
intensity; Axis II: Mixed personality disorder with 
passive/dependent and passive/aggressive, histrionic and some 
narcissistic features; Axis III: No diagnosis.  The examiner 
reported that it was his opinion that the veteran did in fact 
have a mixed personality disorder and that the diagnosis had 
been correctly applied by the Army.  The examiner further 
stated that the veteran also suffered from a recurrent major 
depressive disorder, which was present prior to and during 
military service, and that it was no doubt aggravated by 
experiences in service, in view of an underlying personality 
disorder that did not allow her to deal with the military in 
a normal manner.  

A subsequent VA mental disorders examination was conducted in 
December 1996, by the same, above noted, August 1996 
examiner.  He reported that, in his opinion, the veteran's 
anxiety and depression were more intense while she was on 
active duty because of the nature of military service being a 
stressor for her.  The examiner noted that the veteran was 
unable to accommodate it, as well as other aspects of her 
life, and this was the case before and after military 
service.  He stated that military service had not caused the 
veteran any particular stress that would have precipitated or 
engendered any new type of psychiatric disorder.  The 
examiner further opined that, once outside military service, 
the veteran's conditions would have continued on their normal 
progressive trek and the stresses of the military would have 
been over and incidental.  The veteran was reported to now 
have other stressors that were causing her symptoms to be 
very apparent including some distress over the fact that her 
husband remained in the military, and the fact that her 
mother-in-law had moved in without her consent.  

Thus, the examiner reported, the somatization disorder did 
precede military service, and it was worsened by military 
service, but this worsening was a time-limited and temporary 
aggravation of a chronic problem that was very much 
intertwined with her personality disorder, and would not 
allow her to handle the exigencies of military life.  Once 
discharged, the examiner noted, the veteran's conditions 
would have reverted back to whatever state they had 
manifested prior to military service, and would have 
progressed based on what life circumstances she faced after 
military service.  

In April 1997, the veteran testified before a Hearing Officer 
at the VARO in Pittsburgh.  She reported that she currently 
was receiving treatment at the Pittsburgh VA Medical Center 
(VAMC), and had begun treatment there in October 1995.  The 
veteran stated that she had suffered from depression prior to 
service but had not received any medical treatment for the 
condition.  She testified that she was first clinically 
diagnosed with depression in service, and also suffered from 
headaches and stomach pain.  In addition, the veteran 
reported that she had not attempted suicide in service, and 
that she had purposely shoplifted merchandise in order to 
demonstrate her desire to leave the Army.  

In addition to her testimony, the veteran submitted 
additional evidence in support of her claims.  This included 
printed information with respect to PMS, as well as copies of 
letters written to her by family members and friends while 
she was in service.  Also submitted at the hearing were 
records of outpatient psychiatric treatment at the Pittsburgh 
VAMC, dated from October 1995 to February 1997.  These 
records reflected initial referral by the Vet Center in 
Pittsburgh, where the veteran had been going on a weekly 
basis since June 1995.  She was referred for evaluation of 
depression.  The diagnosis after the initial evaluation in 
October 1985 was Axis I: deferred; Axis II: probable mixed 
personality disorder; Axis III: chronic headaches.  The 
veteran was followed and treated with medication in October 
and December 1995, as well as in August 1996, October 1996, 
December 1996, and January 1997.  

In June 1997, the RO received a summary assessment from 
Patricia Piercy, Ph.D.  Dr. Piercy noted that the veteran's 
primary concerns related to her diagnosis in service, 
depressive symptoms, difficulties obtaining employment since 
service, her relationship with her husband, and low sense of 
self.  Diagnoses were Axis I: Major depression, recurring 
episodes; Axis II: None known; Axis III: Sinusitis, 
borderline anemia, herpes, constant headaches, cramps in arms 
and legs, and loss of sensation occasionally in arms and 
legs; Axis V: Global assessment of functioning (GAF) score of 
65.  Other diagnoses included partner relational problems.  

In June 1999, the RO received additional evidence in support 
of the veteran's claims.  The veteran submitted a list of 
medications taken by her and associated with her symptoms of 
ankle swelling, body inflammation, headaches, and depression, 
for the time period from 1983 to the present.  In addition, 
the veteran submitted medical records from various private 
treating physicians, dated from March 1995 to July 1998.  
These records, in particular, noted the veteran's treatment 
for depression and headaches, as well as muscle aches and 
fatigue.  Later that month, June 1999, the RO received a 
statement from Robert Trivus, M.D., dated that same month.  
Dr. Trivus reported that the veteran suffered from chronic 
depressive disorder and dysthymic disorder, with recurring 
episodes of major depression.  He further noted that there 
was no basis for a personality disorder, and that laboratory 
results were essentially within normal limits, including a 
comprehensive metabolic panel and thyroid function tests.  

II.  Analysis

a.  Service Connection

With respect to the issues as to the residuals of stress 
fractures of the ankles, and a major depressive disorder, the 
present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If she has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In addition, the law provides that a veteran shall 
be presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  A preexisting disability or disease 
will be considered to have been aggravated by active service 
when there is an increase in disability during service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [the 
preexisting condition] during service and how, pursuant to 
such criteria, it concluded that [there was no in-service 
worsening]").

With respect to residuals of stress fractures of the ankles, 
following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted a 
well-grounded claim.  In reaching this conclusion, we note 
that, while in service, the veteran was treated for possible 
stress fractures, as well as swollen ankles.  A radiographic 
study was negative for fracture, and the veteran diagnosed 
with edema secondary to stress.  During a separation medical 
examination in May 1985, on clinical evaluation, no findings 
with respect to any stress fractures, or any residuals 
thereof, were reported.  

Thereafter, in August 1995, 10 years following her release 
from service, the veteran filed a claim for service 
connection for residuals of stress fractures of the ankles.  
She asserted that she had suffered from severe stress 
fractures in the military, and that perhaps the fractures 
were the cause of problems she was currently experiencing 
with her legs and ankles.  Subsequent treatment records 
reflected complaints of leg and joint pain, and a bone scan 
study was negative.  Thus, the Board finds that the medical 
evidence reflects no evidence of stress fractures in service, 
or of competent medical evidence linking the veteran's 
current ankle problems to her active service period.  See 
Caluza, supra.  

With respect to the veteran's claim for a major depressive 
disorder with somatic complaints, in reviewing the evidence 
before us, we find that the veteran had a pre-service 
disability.  As the Court of Appeals for Veterans Claims has 
held, the presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. 
West, 11 Vet.App. 345, 348 (1998).  Service medical records 
in this instance reveal that, during an enlistment medical 
examination, in a Report of Medical History, the veteran 
indicated past problems with depression and/or excessive 
worry.  Dr. Kisner also reported that the veteran suffered 
from occasional abdominal pain related to her anxiety and 
stress.  The Board is also mindful that the veteran has 
contended that she suffered from a pre-existing depressive 
disorder, and in fact argues that the condition was 
aggravated during her active service.  Furthermore, in a VA 
medical examination report, dated in December 1996, it was 
noted that the veteran suffered from pre-existing depression 
and anxiety secondary to a personality disorder.  Thus, we 
find that the presumption of soundness has been rebutted, and 
that the veteran's depressive disorder existed prior to 
service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
major depressive disorder permanently worsened, or became 
aggravated, during service.  As noted above, there must be a 
showing that the veteran's underlying major depressive 
disorder, as contrasted to the symptoms, increased in 
severity.  Following review of the evidence, the Board is of 
the opinion that the evidence does not support the conclusion 
that the veteran's claimed major depressive disorder was 
aggravated in service.  In this regard, it is observed that 
the veteran's service medical records do not reveal 
complaints or treatment pertaining to a major depressive 
disorder, but that the veteran suffered from a personality 
disorder.  The veteran has contended that she was 
misdiagnosed at that time, and that she was actually 
suffering from depression.  

In this instance, while the veteran has submitted medical 
evidence which reveals diagnoses of chronic depression, there 
is no medical opinion of record reflecting that the veteran's 
major depressive disorder was incurred in, or aggravated by, 
service.  As noted above, the VA examiner in December 1996 
reported that the veteran's depression and anxiety were more 
intense while she was on active duty because of the nature of 
military service being a stressor for her.  He noted that the 
veteran was unable to accommodate military service as well as 
other aspects of her life, and that this was the case both 
before and after military service.  Furthermore, the examiner 
indicated that the veteran's military service did not cause 
her any particular stress that would have precipitated or 
engendered any new type of psychiatric disorder.  In the 
examiner's professional opinion, once the veteran was outside 
the military service, her conditions continued on their 
normal progressive trek, and the stresses of the military 
were over and incidental.  

Thus, the Board concludes that, given the foregoing VA 
examiner's opinion, and the lack of otherwise competent 
medical evidence in support of the veteran's claim, i.e., a 
competent medical opinion finding the veteran's depression 
was incurred in, or aggravated by, service, that the 
veteran's major depressive disorder did not permanently 
worsen or become aggravated as a result of service.  See 
Caluza, supra.  

The veteran has been very specific in asserting that she 
suffers from residuals of stress fractures of both right and 
left ankles, as well as a major depressive disorder, and that 
these disorders are related to service.  While the Board does 
not doubt the sincerity of the veteran's contentions in this 
regard, our decision as to the existence of a disability and 
its medical causation must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's residuals of a stress 
fracture of both right and left ankles, or major depressive 
disorder, were incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony, because, as a lay person, she 
is not competent to offer medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim."); Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claims for residuals of a stress fracture of both right and 
left ankles as well as a major depressive disorder, 
regardless of the fact that she currently is not shown to be 
suffering from disabilities that may be service connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for residuals of a stress fracture of the right 
and left ankles, as well as a major depressive disorder, must 
be denied.  See Epps v. Gober, supra.

b.  New and Material Evidence

The veteran was previously denied service connection for 
headaches, in an October 1985 rating decision.  She did not 
file an appeal, and the decision became final.  In order to 
reopen her claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1985 RO decision, we must first 
note that the Court had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
headaches, is that which has been submitted since the RO 
entered its decision on this matter in October 1985.  

Evidence submitted since the final RO decision entered in 
1985 includes:

1. Medical report and records from Dr. Hefflin, dated 
from January to September 1995.  
2. Medical report from Dr. Lanz, dated in March 1995.  
3. Medical report from Dr. Perelman, dated in November 
1995.  
4. Personal letters submitted by the veteran, and 
received by the RO in July 1996.  
5. Reports of VA examination dated in August and 
December 1996.  
6. Transcript of personal hearing dated in April 1997.  
7. VAMC Pittsburgh medical records, dated from October 
1995 to February 1997.  
8. Medical report from Dr. Piercy, dated in June 1997.  
9. Medication list submitted by the veteran.  
10.  Medical records submitted by various private 
physicians, dated from March 1995 to July 1998.  
11.  Medical report from Dr. Trivus, dated in June 
1999.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
October 1985 constitutes new and material evidence sufficient 
to warrant reopening the veteran's claim for headaches.  In 
reaching this conclusion, we note that, while the evidence 
submitted by the veteran since the previous final decision in 
1985 does reflect continued treatment for headaches, and is 
thus new; the evidence is cumulative of previous evidence 
already reviewed, and therefore, the evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Furthermore, the veteran's lay assertions, although they are, 
no doubt, sincerely felt, do not constitute competent medical 
evidence sufficient to reopen a claim.  See Routen, supra, 
("a lay person is generally not capable of opining on 
matters requiring medical knowledge.")  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation.  However, assuming it could 
be applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain, supra, ("lay testimony . 
. . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also Carbino, supra; 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . ."  We thus conclude that new and 
material evidence to reopen the veteran's claim for headaches 
has not been presented.  

The Board acknowledges the recent decision of the United 
States Court of Appeals for the Federal Circuit, which 
emphasized that there is a "uniquely low" threshold for 
assessing whether a claim is well grounded.  See Hensley v. 
West, 212 F.3d 1255, 1261-62 (Fed. Cir. 2000).  However, 
since the veteran has not presented new and material evidence 
to reopen her previously denied claim of entitlement to 
service connection for headaches, we do not reach the issue 
of well-groundedness, and the claim may not be reopened.


ORDER

1. Entitlement to service connection for residuals of stress 
fractures of the ankles is denied.  

2. Entitlement to service connection for a major depressive 
disorder is denied.  

3. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for headaches, 
and the claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

